DONNELLY, Judge.
This is a suit for declaratory judgment and injunctive relief. It was transferred here, before opinion, from the Kansas City District of the Court of Appeals. We decide it “the same as on original appeal.” Mo.Const. Art V, § 10.
Appellants Wanda June Randle and George Replogle were involved in automobile accidents in 1973. They had no liability insurance : , the time of the accidents. They recei ed notices from the Missouri Department of Revenue (under Chapter 303, RSMo 1969, The Motor Vehicle Safety Responsibility Law), that it had been “determined after a review of records of this accident that there is a reasonable possibility of a money judgment being rendered against you.” Randle and Replogle sought administrative hearings to determine whether there was a reasonable possibility of a judgment being entered against them.
Randle and Replogle contend they are entitled to the procedures provided by The Administrative Procedure Act (Chapter 536, RSMo 1969). The trial court did not agree and held that the “procedures established *11by defendants, pursuant to Chapter 303, RSMo, to determine if there is a reasonable possibility of a judgment being rendered against an owner or operator of a motor vehicle involved in an accident do not constitute a ‘contested case’ within the definition of Section 536.010(2), RSMo.” Accordingly, the trial court held the procedures of Chapter 536, supra, were not available to appellants.
Section 536.010(2), Laws of Mo. 1976, p. 768, defines a “contested case” as a “proceeding before an agency in which legal rights, duties or privileges of specific parties are required by law to be determined after hearing * *
In State ex rel. Leggett v. Jensen, 318 S.W.2d 353, 356 (Mo. banc 1958) this Court noted that “contested case” within the meaning of the Administrative Procedure Act “does not mean every case in which there may be a contest about ‘rights, duties or privileges’ but instead one in which the contest is required by law to be decided in a hearing before an administrative agency.” This Court then held that a proceeding against the superintendent of the division of insurance was not a “contested case” because the superintendent was not required by law to hold a hearing on the claims asserted in the case.
We are confronted with a different situation here. Section 303.290, RSMo 1969, provides that the director of revenue “shall provide for hearings upon request of persons aggrieved by orders or acts of the director under the provisions of this chapter.” In view of the provisions of Section 303.290, supra, we must conclude that a matter heard pursuant to said section is a “contested case” under Section 536.010(2), supra, and that the provisions of Chapter 536, supra, apply. Hearings are required by law in this situation.
Accordingly, Wanda June Randle and George Replogle are entitled to the procedures provided by Chapter 536, RSMo 1969.
The judgment is reversed and the cause remanded with directions to proceed in a manner consistent with this opinion.
All concur.